United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1910
                                   ___________

Helen Smith,                         *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *    [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: November 24, 2003

                                 Filed: December 17, 2003
                                  ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.


      Helen Smith appeals from the final judgment entered in the District Court1 for
the Eastern District of Arkansas affirming the Commissioner’s decision to deny her
applications for widow’s insurance benefits and supplemental security income. For


      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
reversal Smith argues the administrative law judge (ALJ) erred in discounting her
subjective complaints of pain, in characterizing her past relevant work (PRW) as light
work and finding she could perform it, and in failing to evaluate her physical and
mental impairments and their combined effect on her residual functional capacity
(RFC). For the reasons discussed below, we affirm the judgment of the district court.

       We conclude that substantial evidence supports the ALJ’s findings. See
Anderson v. Barnhart, 344 F.3d 809, 812 (8th Cir. 2003) (standard of review). The
ALJ adequately explained his credibility findings by listing the relevant factors from
Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), and noting the scant
objective medical evidence and Smith’s failure to seek aggressive treatment for pain.
See Haggard v. Apfel, 175 F.3d 591, 594 (8th Cir. 1999) (decision of ALJ who
considers but for good cause expressly discredits claimant’s subjective complaints
will not be disturbed). Based on Smith’s description of her PRW and the description
of cashier work in the Dictionary of Occupational Titles, the ALJ properly identified
Smith’s PRW as light work. Further, the ALJ properly found Smith could perform
light work based on what she testified she could do (to the extent her testimony was
credited) and the lack of any functional restrictions by her treating physicians. See
Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (it is claimant’s burden
to prove RFC, and ALJ’s responsibility to determine RFC based on medical records,
observations of treating physicians and others, and claimant’s description of
limitations). Because Smith had no mental impairments, the ALJ did not err in failing
to evaluate them in combination with her physical impairments.

      Smith raises additional points in her brief, but we find them to be meritless.

      Accordingly, we affirm.
                     ______________________________




                                         -2-